The Court of Claims has made decisions against each of the four claimants dismissing their claims against the State. These were filed for personal damages by each and by one of the claimants also a claim was filed for property damages. The negligence charge is that the State failed to post reasonable and proper notices and warning signs of an excavation in the shoulder of the road and, according to the claimants’ evidence, in the paved portion of the road. Further negligence *793charged is that the officials of the State permitted- a contractor who had the repair job to make the excavation to an extent which prevented cars from passing. The visibility was limited in each direction. The evidence sustains the finding that there was opportunity for claimant to stop his automobile after the car with which he collided came into view. It was a disputed question of fact as to the posting of signs westerly from the point of the accident. The evidence indicates that no signs were posted easterly from the point of the accident, but this failure was not a contributing cause. There is evidence that the unexcavated portion of the highway was of sufficient width to permit cars to meet and pass. Judgments unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.